UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1026



CHOICE HOTELS INTERNATIONAL, INCORPORATED,

                                              Plaintiff - Appellee,

          versus


PATRICK BENNETT,

                    Defendant & Third Party Plaintiff - Appellant,

          and


BENNETT FINANCIAL ASSOCIATES; GWEN K. BENNETT,

                              Defendants & Third Party Plaintiffs,

          versus


JOHN J. SIGNORELLI; DOMINIC GIAMBONA,

                               Third Party Defendants - Appellees,

          and


MIDSTATE   RACEWAY,   INCORPORATED;     COMFORT
ASSOCIATES, INCORPORATED,

                                             Third Party Defendants.
                            No. 06-1372



CHOICE HOTELS INTERNATIONAL, INCORPORATED,

                                                Plaintiff - Appellee,

          versus


PATRICK BENNETT,

                    Defendant & Third Party Plaintiff - Appellant,

          and


BENNETT FINANCIAL ASSOCIATES; GWEN K. BENNETT,

                                 Defendants & Third Party Plaintiffs,

          versus


JOHN J. SIGNORELLI; DOMINIC GIAMBONA,

                                  Third Party Defendants - Appellees.




Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
01-1457-DKC; 8:01-cv-01457-DKC)


Submitted:   November 15, 2006            Decided:   December 14, 2006


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


No. 05-1026 affirmed; No. 06-1372 dismissed by unpublished per
curiam opinion.



                                  - 2 -
Patrick Bennett, Appellant Pro Se. Kerry Shanahan McGeever, Leah
Darring Turner, CHOICE HOTELS INTERNATIONAL, INCORPORATED, Silver
Spring, Maryland; Kelly C. Griffith, HARRIS & BEACH, LLP, Syracuse,
New York, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 3 -
PER CURIAM:

          In appeal No. 05-1026, Patrick Bennett appeals from the

district court’s orders granting summary judgment in favor of

Choice Hotels International, Inc., on its breach of contract claim,

denying Bennett’s motion to alter or amend the judgment, and

granting summary judgment against Bennett on his third-party claims

for conversion and indemnification.     We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court. Choice Hotels Int’l, Inc. v.

Bennett Financial, No. 8:01-cv-01457-DKC (D. Md. Mar. 18, June 21

& Dec. 6, 2004).

          In appeal No. 06-1372, Bennett appeals from the district

court’s order denying his motion to alter or amend the district

court’s December 6, 2004 judgment.    We dismiss the appeal for lack

of jurisdiction because the notice of appeal was not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).   This appeal period is “mandatory

and jurisdictional.”   Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).




                              - 4 -
              The district court’s order was entered on the docket on

February 15, 2006.       The notice of appeal was filed on March 24,

2006.   Because Bennett failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately    presented    in   the

materials     before   the   court   and     argument    would   not   aid   the

decisional process.


                                                         No. 05-1026 AFFIRMED
                                                        No. 06-1372 DISMISSED




                                     - 5 -